Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 1 of 8 Page ID #:24794




      1
                                                                        JS-6
      2
      3
      4
      5
      6
      7
                             UNITED STATES DISTRICT COURT
      8
                            CENTRAL DISTRICT OF CALIFORNIA
      9
                                      SOUTHERN DIVISION
     10
        In re BANC OF CALIFORNIA             )   No. SA CV 17-118 DMG (DFMx)
     11 SECURITIES LITIGATION                )   consolidated with
                                             )
     12                                      )   SACV 17-00138 DMG (DFMx)
                                             )
     13                                      )   CLASS ACTION
          This Document Relates To:          )
     14                                      )   ORDER OF DISMISSAL OF ACTION
                                             )   WITH PREJUDICE AND FINAL
     15        ALL ACTIONS.                  )   JUDGMENT
                                             )
     16                                      )
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 2 of 8 Page ID #:24795




      1         This matter came before the Court upon Lead Plaintiff Iron Workers Local
      2 No. 25 Pension Fund’s unopposed motion for final approval of class action
      3 settlement. [Doc. # 598.] Due and adequate notice having been given to the Class
      4 as required in the Order, the Court having considered the record, including all papers
      5 filed in support of the motion, and good cause appearing therefor,
      6         IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
      7         1.    This Judgment incorporates by reference the definitions in the
      8 Stipulation of Settlement dated October 28, 2019 (the “Stipulation”) [Doc. # 592] ,
      9 and all terms used herein shall have the same meanings as set forth in the Stipulation,
     10 unless otherwise stated herein.
     11         2.    This Court has jurisdiction over the subject matter of the Litigation and
     12 over all parties to the Litigation, including all Members of the Class.
     13         3.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, this Court
     14 hereby approves the Settlement set forth in the Stipulation and finds that:
     15               (a)    the Stipulation and the Settlement contained therein are, in all
     16 respects, fair, reasonable, and adequate;
     17               (b)    there was no collusion in connection with the Stipulation;
     18               (c)    the Stipulation was the product of informed, arm’s-length
     19 negotiations among competent, able counsel; and
     20               (d)    the record is sufficiently developed and complete to have enabled
     21 Lead Plaintiff and Defendant Banc of California to have adequately evaluated and
     22 considered their positions.
     23         4.    Accordingly, the Court directs the Settling Parties to consummate the
     24 Settlement pursuant to the Stipulation, as well as the terms and provisions hereof.
     25 The Litigation and all claims contained therein are dismissed with prejudice as to
     26 Lead Plaintiff and the other Class Members. Except as to any persons who validly
     27 request exclusion and whose names are set out in Exhibit 1 hereto, the Court hereby
     28 dismisses with prejudice the Litigation and all Released Plaintiff’s Claims

                                                 -1-
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 3 of 8 Page ID #:24796




      1 (including, without limitation, Unknown Claims) of the Class as against each and all
      2 of the Released Defendant Parties. The Settling Parties are to bear their own costs
      3 except as otherwise provided in the Stipulation.
      4        5.     No Person shall have any claim against Lead Plaintiff, Lead Counsel,
      5 or the Claims Administrator, or any other Person designated by Lead Counsel based
      6 on determinations or distributions made substantially in accordance with the
      7 Stipulation and the Settlement contained therein, the Plan of Allocation, or further
      8 order(s) of the Court.
      9        6.     Upon the Effective Date, Lead Plaintiff and each of the Class Members
     10 shall be deemed to have, and by operation of this Judgment shall have, fully, finally
     11 and forever waived, released, discharged, and dismissed each and every one of the
     12 Released Plaintiff’s Claims (including, without limitation, Unknown Claims)
     13 against each and every one of the Released Defendant Parties with prejudice on the
     14 merits, whether or not Lead Plaintiff or such Class Member executes and delivers
     15 the Proof of Claim and Release and whether or not Lead Plaintiff or each of the Class
     16 Members ever seeks or obtains any distribution from the Settlement Fund. Claims
     17 to enforce the terms of the Stipulation are not released.
     18        7.     Upon the Effective Date, Defendant Banc of California and each and
     19 every Released Defendant Party shall be deemed to have, and by operation of this
     20 Judgment shall have, fully, finally, and forever waived, released, discharged, and
     21 dismissed the Releasing Plaintiff Parties from all Released Defendant’s Claims
     22 (including, without limitation, Unknown Claims). Claims to enforce the terms of
     23 the Stipulation are not released.
     24        8.     Upon the Effective Date, Lead Plaintiff, all Class Members and anyone
     25 claiming through or on behalf of any of them are forever barred and enjoined from
     26 commencing, instituting, asserting or continuing to prosecute any action or
     27 proceeding in any court of law or equity, arbitration tribunal, administration forum
     28

                                                 -2-
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 4 of 8 Page ID #:24797




      1 or other forum of any kind any of the Released Plaintiff’s Claims (including, without
      2 limitation, Unknown Claims) against any of the Released Defendant Parties.
      3         9.    The distribution of the Notice of Pendency and Proposed Settlement of
      4 Class Action and publication of the Summary Notice as provided for in the
      5 Preliminary Approval Order constituted the best notice practicable under the
      6 circumstances, including individual notice to Class Members who could be
      7 identified through reasonable effort. The notice provided was the best notice
      8 practicable under the circumstances of those proceedings and of the matters set forth
      9 therein, including the proposed Settlement set forth in the Stipulation, to all Persons
     10 entitled to such notice, and said notice fully satisfied the requirements of Federal
     11 Rule of Civil Procedure 23, due process and any other applicable law, including the
     12 Private Securities Litigation Reform Act of 1995. No Class Member is relieved from
     13 the terms of the Settlement, including the releases provided for therein, based upon
     14 the contention or proof that such Class Member failed to receive actual or adequate
     15 notice. A full opportunity has been offered to the Class Members to object to the
     16 proposed Settlement and to participate in the hearing thereon. The Court further
     17 finds that the notice provisions of the Class Action Fairness Act, 28 U.S.C. Section
     18 1715, were fully discharged and that the statutory waiting period has elapsed. Thus,
     19 the Court hereby determines that all Members of the Class are bound by this
     20 Judgment, except those persons listed on Exhibit 1 to this Judgment.
     21         10.   Any Plan of Allocation submitted by Lead Counsel or any order entered
     22 regarding any attorneys’ fee and expense application shall in no way disturb or affect
     23 this Judgment and shall be considered separate from this Judgment. Any order or
     24 proceeding relating to the Plan of Allocation or any order entered regarding any
     25 attorneys’ fee and expense application, or any appeal from any order relating thereto
     26 or reversal or modification thereof, shall not affect or delay the finality of the Final
     27 Judgment in this action.
     28

                                                  -3-
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 5 of 8 Page ID #:24798




      1         11.    This Judgment and the Stipulation, whether or not consummated, and
      2 any discussion, negotiation, proceeding, or agreement relating to the Stipulation, the
      3 Settlement, and any matter arising in connection with settlement discussions or
      4 negotiations, proceedings, or agreements, shall not be offered or received against or
      5 to the prejudice of the Settling Parties or their respective counsel, for any purpose
      6 other than in an action to enforce the terms hereof, and in particular:
      7                (a)   do not constitute, and shall not be offered or received against or
      8 to the prejudice of Defendant Banc as evidence of, or construed as, or deemed to be
      9 evidence of any presumption, concession or admission by Defendant Banc with
     10 respect to the truth of any allegation by Lead Plaintiff and the Class or the validity
     11 of any claim that has been or could have been asserted in the Litigation or in any
     12 litigation, including, but not limited to, the Released Plaintiff’s Claims, or of any
     13 liability, damages, negligence, fault or wrongdoing of Defendant Banc or any person
     14 or entity whatsoever;
     15                (b)   do not constitute, and shall not be offered or received against or
     16 to the prejudice of Defendant Banc as evidence of a presumption, concession, or
     17 admission of any fault, misrepresentations, or omission with respect to any statement
     18 or written document approved or made by Defendant Banc, or against or to the
     19 prejudice of Lead Plaintiff or any other Class Members as evidence of any infirmity
     20 in the claims of Lead Plaintiff or the other Class Members;
     21                (c)   do not constitute, and shall not be offered or received against or
     22 to the prejudice of Defendant Banc, Lead Plaintiff, any other Class Members, or their
     23 respective counsel, as evidence of a presumption, concession or admission with
     24 respect to any liability, damages, negligence, fault, infirmity, or wrongdoing, or in
     25 any way referred to for any other reason against or to the prejudice of any of the
     26 Settling Parties, in any other civil, criminal, or administrative action or proceeding,
     27 other than such proceedings as may be necessary to effectuate the provisions of the
     28 Stipulation;

                                                  -4-
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 6 of 8 Page ID #:24799




      1               (d)   do not constitute, and shall not be construed as, or offered or
      2 received against or to the prejudice of Defendant Banc, Lead Plaintiff, or any other
      3 Class Members, as evidence of a presumption, concession, or admission that the
      4 consideration to be given hereunder represents the amount which could be or would
      5 have been recovered after trial;
      6               (e)   do not constitute, and shall not be construed as, or offered or
      7 received against or to the prejudice of Defendant Banc, Lead Plaintiff, or any other
      8 Class Members, as evidence of a presumption, concession, or admission that any of
      9 their claims are without merit or infirm or that damages recoverable under the
     10 Consolidated Complaint would not have exceeded the Settlement Amount.
     11        12.    Without affecting the finality of this Judgment in any way, this Court
     12 retains continuing jurisdiction over: (a) implementation of the Settlement and any
     13 award or distribution of the Settlement Fund, including interest earned thereon;
     14 (b) disposition of the Settlement Fund; (c) hearing and determining applications for
     15 attorneys’ fees and expenses in the Litigation; and (d) all parties hereto for the
     16 purpose of construing, enforcing and administering the Settlement.
     17        13.    The Court finds that the Settling Parties and their respective counsel at
     18 all times complied with the requirements of Federal Rule of Civil Procedure 11.
     19        14.    If the Settlement does not become effective in accordance with the
     20 terms of the Stipulation, or the Effective Date does not occur, including by reason
     21 of the dismissal, with prejudice, of Defendant Steven A. Sugarman, not being
     22 entered by the Court or by such dismissal not becoming Final, or the Settlement
     23 Fund, or any portion thereof, is returned to Defendant Banc of California or its
     24 insurers, then this Judgment shall be rendered null and void to the extent provided
     25 by and in accordance with the Stipulation and shall be vacated; and in such event,
     26 all orders entered and releases delivered in connection herewith shall be null and
     27 void to the extent provided by and in accordance with the Stipulation.
     28

                                                 -5-
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 7 of 8 Page ID #:24800




      1        15.    The Settling Parties shall bear their own costs and expenses except as
      2 otherwise provided in the Stipulation or in this Judgment.
      3        16.    Without further order of the Court, the Settling Parties may agree to
      4 reasonable extensions of time to carry out any of the provisions of the Stipulation.
      5        17.    The Court directs immediate entry of this Judgment by the Clerk of the
      6 Court and orders this action administratively closed.
      7        18.    The Court’s orders entered during this Litigation relating to the
      8 confidentiality of information shall survive this Settlement.
      9        IT IS SO ORDERED.
     10
     11 DATED: March 16, 2020               ______________________________________
                                            DOLLY M. GEE
     12
                                            UNITED STATES DISTRICT JUDGE
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                                 -6-
Case 8:17-cv-00118-DMG-DFM Document 614 Filed 03/16/20 Page 8 of 8 Page ID #:24801




      1                                   Exhibit 1
      2
                List of Persons and Entities Excluded from the Settlement Class
      3
                                     Pursuant to Request
      4
      5
            1. April M. Evans
      6
            2. Godfrey B. Evans
      7
      8     3. Frank W. Frye
      9
            4. Carol F. Frye
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28

                                             -7-
